DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
The 112 rejection and objection to the specification has been overcome.
Applicant's arguments filed 11/22/2021 regarding the art rejections have been fully considered but they are not persuasive.
Applicant initially argues that Goedeke does not disclose a removably connectable feature. The Examiner respectfully disagrees. Col. 6, lines 63-65 (as cited in the rejection) clearly states that the antenna is removably attached to the header.
The applicant then argues that inserting a lead into a connector bore is not a “pin and socket arrangement.” Col. 6, lines 33-65 (as previously cited) discloses that a breakable electrical connection is made by inserting the lead into the connector bore. The lead is long, narrow and cylindrical, thus meeting the definition of a “pin” and the connector bore is literally a “socket” that receives the lead. Therefore, the lead and connector bore of Goedeke is inherently a “pin and socket arrangement” as claimed. The applicant is welcome to add structural limitations to differentiate the claimed pin and socket arrangement from the arrangement disclosed in Goedeke.
The applicant then argues that Goeseke is silent as to not allowing ingress of fluids. However, Goedeke discloses that both the first and second implantable components are hermetically sealed, thus no ingress of body fluids can occur in either component (Col. 6, lines 33-65). “Hermetic” means that is it airtight and liquid tight, thus the ingress of bodily fluids is inherently prevented.
The applicant further argues that Goedeke does not disclose an electronics apparatus supported by a chassis. However, Goedeke clearly discloses the first implantable component 202 includes electrical connectors and wire (“electronics”) and insulative coating (“chassis”). The second implantable component 102/118 includes electronic circuitry (Col. 6, lines 33-37) and a chassis 102 that releasably mechanically holds the first and second components together (Col. 6, lines 33-65). The applicant is welcome to add structural limitations to differentiate the claimed chassis from the structures disclosed in Goedeke.
With respect to the Mass reference, the applicant presented no specific arguments against the rejection of claim 21, instead merely repeating the Examiner’s rejection and copy and pasting cited passages from Mass. The rejection of claim 21 with respect to Mass is still considered proper.
The applicant then argues that Mass is silent as to not allowing ingress of fluids. However, Mass discloses that both the device is hermetically sealed, thus no ingress of body fluids can occur in either component (par. 0037 and 0039). “Hermetic” means that is it airtight and liquid tight, thus the ingress of bodily fluids is inherently prevented.
Regarding claim 25, a clip is merely “a device for holding an object or objects together or in place.” No other strucutural requirements are associated with the word “clip” nor are there any other structural requirements claimed. Therefore, anything that holds the first component to the second component, is a clip. Mass incorporates the disclosure of US 5,545,188 in par. 0037 to teach the breakable electrical connection, and Bradshaw discloses clips (i.e. “fingers”). Alternatively, Mass also discloses snap-on connectors 350 and 360 that provide the breakable electrical connection and are considered “clips” (par. 0041-0042 and figure 3). The applicant has not explained how the claimed clips are STRUCTURALLY different from the components disclosed in Mass.
Regarding claim 28, the claim does not recite any proportions or dimensions. It merely recites that the components have a smooth surfaces without substantial discontinuities at a junction. MPEP 2125 makes clear that drawings can anticipate claims if they clearly show the structure being claimed and that when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. Figures 3, 4A and 4B clearly show all the structural features and how they are put together, including first and second components defining smooth upper and lower surfaces without substantial discontinuities at a junction between the components. The applicant makes no attempt to point out what is NOT shown by the drawing.
Regarding claim 29, saying that “snap-on connectors will provide more resistance to physical movement when snapped together than when not snapped together” is not a conclusory statement. “Snap-on” is defined as “an attachment that is attached or secured with a snap.” Clearly, if element A is attached to element B, moving Element A is more difficult while attached than when it is NOT attached to element B and thus this resistance to movement is “tactile feedback”. It’s not a “take my word for it” rejection but an inherent feature of a snap-on connector.
Regarding claims 31, 33, 34 and 35, Mass clearly discloses a snap connector 350/360 (par. 0041-0042) that are part of the chassis, the structural details of the chassis undefined by the claims other than the form a coupling, which snap connectors inherently do.
With respect to Kuzma, it has priority back to App. No. 10/038,041 which was filed on 1/2/2002, before the applicant’s foreign priority date of 4/9/2003. The ‘041 application supports all features relied upon in the current rejection.
In Kuzma, both antennas are “receiver antennas.” Furthermore, Col. 12, lines 19-22 clearly states the implantable components are electrically coupled together.
Regarding claim 22, element 99 is cylindrically shaped, and thus is a pin. The applicant argues it is a stud, but even if so, what are the strucutural differences between a stud and a pin?
Regarding claim 29, “locking” means to fasten or secure something. The components are secured to each other via locking mechanism 92 and 99.
Regarding claim 36, the Examiner agrees there is no snap coupling.
Regarding claims 23 and 32, both components have a functional electronics device as described in the previous rejection in cited Col. 12, lines 23-53. 
Regarding claim 28, the claim does not recite any proportions or dimensions. It merely recites that the components have a smooth surfaces without substantial discontinuities at a junction. MPEP 2125 makes clear that drawings can anticipate claims if they clearly show the structure being claimed and that when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. Figure 3B of Kuzma clearly show all the structural features and how they are put together, including first and second components defining smooth upper and lower surfaces without substantial discontinuities at a junction between the components. The applicant makes no attempt to point out what is NOT shown by the drawing.
All previous rejections (except the rejection of claim 36 in view of Kuzma) are still considered proper.
New claims are addressed below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The “means for releasably mechanicaly coupling” is considered any mechanical coupler, as specific details are not given of the mechanical coupler shown in in figure 8A.
The “means for breakable electrical connection” is any reversible electrical connection, as the specification gives a pin and socket arrangement as a mere example, and thus any reversible electrical connection is considered an equivalent to a pin and socket arrangement.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 21, 22, 24, 26, 31 and 33-35 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Goedeke (US 6,167,312).
Regarding claims 21, 22, 26, 31 and 33-35, Goedeke discloses an implantable medical device (IMD) 100 as seen in figure 6. The IMD includes a first implantable component/chassis 202 that includes and supports a receiver antenna/first electronics apparatus (Col. 6, lines 33-65). The IMD includes a second implantable component/chassis 102/118 that includes and supports a functional/second electronics device (Col. 6, lines 33-65). The first implantable component/chassis and the second implantable component/chassis are removable connected (male lead/pin 202 into female header socket as seen in figure 6) such that the receiver antenna is in breakable electrical and mechanical connection with the functional electronics device (Col. 6, lines 33-65). 
Regarding claim 24, both the first and second implantable components are hermetically sealed, thus no ingress of body fluids can occur in either component (Col. 6, lines 33-65).

Claims 21, 22, 24-26, 28, 29, 31, 33-36 and 47-48 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Mass et al. (US 2003/0135246, hereinafter Mass).
Regarding claim 21, Mass discloses an implantable medical device (IMD) as seen in figures 2-4D. The IMD includes a first implantable component 135 that includes a receiver antenna (par. 0033). The IMD includes a second implantable component 200/210 that includes a functional electronics device (par. 0037). The first implantable component and second implantable component are removable connected such that the receiver antenna is in breakable electrical connection with the functional electronics device (par. 0037-0038). 
Regarding claim 22, par. 0037 described a pin and socket arrangement for establishing the breakable electrical connection.
Regarding claim 24, both the first and second implantable components are hermetically sealed, thus no ingress of body fluids can occur in either component (par. 0037 and 0039).
Regarding claims 25 and 47 and 48, Mass incorporates the disclosure of US 5,545,188 in par. 0037 to teach the breakable electrical connection, and Bradshaw discloses clips (i.e. “fingers”). Alternatively, Mass also discloses snap-on connectors 350 and 360 that provide the mechanical connection and are considered “clips” (par. 0041-0042 and figure 3), such that the snap connectors 350/360 are separate from the electrical connection provided by pin 233 and socket 232 (par. 0037-0038).
Regarding claim 26, Mass discloses a male portion (proximal end pin of lead 131) coupling to a female portion (socket of second implantable component 210) (par. 0037 and figure 2). 
Regarding claim 28, figures 3, 4A and 4B show embodiments wherein the first and second components define smooth upper and lower surfaces without substantial discontinuities at a junction between the components.
Regarding claim 29, any of the mechanical locking mechanisms described by Mass would provide tactile feedback when the connection is made. As one example, snap-on connectors will provide more resistance to physical movement when snapped together than when not snapped together.
Regarding claims 31 and 33-35, first implantable component 135 includes a first chassis with a male connector 130/432 that supports a first electronics apparatus (par. 0039) that releasably mechanically couples to a second chassis with a female connector 210/433 supporting a second electronics apparatus (par. 0037) of the second implantable component (see figure 4A). 
Regarding claims 31, 33, 34 and 36, alternatively, first implantable component 135 includes a first chassis with a snap connector 130/350 that supports a first electronics apparatus (par. 0039) that releasably mechanically couples to a second chassis with a snap connector 200/360 supporting a second electronics apparatus (par. 0037) of the second implantable component (see figure 3).

Claims 21-24 and 26-35, 37 and 47-51 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kuzma et al. (US 7,054,691, hereinafter Kuzma).
Regarding claims 21, 31, 47-51, Kuzma discloses an implantable medical device (IMD) 100 as seen in figure 3B, which is a hearing prosthesis with a size and shape to be implanted between a skull and skin (Col. 4, lines 25-42). The IMD includes a first (or second) implantable component 80 that includes a receiver antenna 84 and a functional electronics device supported by a chassis 94+98+99 (Col. 12, lines 23-40). The IMD includes a second (or first) implantable component 94 that includes a functional electronics device and a receiver antenna 96 supported by a chassis 82+86 (Col. 12, lines 41-53). The first implantable component and second implantable component are removable connected such that the receiver antenna(s) are in breakable electrical connection with the functional electronics device(s) when the respective chassis’ are mechanically connected separately via pin 99 and socket 92 (Figures 3A and 3B and Col. 12, lines 19-53). 
Regarding claims 22, 26, 29 and 33-35, portion 99 is considered a male pin and portion 92 is considered a female socket, such that when the pin is inserted/snapped in and coupled to the socket, the breakable electrical connection is established and one receives tactile feedback of this mechanical locking mechanism as the components can no longer be moved horizontally relative to each other (Col. 12, lines 54-63). 
Regarding claims 23 and 32, the IMD is a hearing prosthesis and the functional electronics device is a device configured to generate a stimulation signal that stimulates tissue of a recipient to evoke a hearing precept (Col. 12, lines 41-53 and Col. 9, lines 12-56). 
Regarding claim 24, both the first and second implantable components are hermetically sealed, thus no ingress of body fluids can occur in either component (par. Col. 12, lines 22-53).
Regarding claims 27, 30 and 37, the first implantable component 94 includes an RF coil 96 and a magnet 102 completely surrounded by and coaxially aligned with an inner perimeter of the RF coil (Col. 12, lines 23-53 and Col. 13, lines 9-25). 
Regarding claim 28, figure 3B show wherein the first and second components define smooth upper and lower surfaces without substantial discontinuities at a junction between the components.
Allowable Subject Matter
Claims 45 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792